Name: Council Regulation (EEC) No 459/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the guide price for unginned cotton applicable in Spain
 Type: Regulation
 Subject Matter: prices;  Europe
 Date Published: nan

 1 . 3 . 86 Official Journal of the European Communities No L 53/ 13 COUNCIL REGULATION (EEC) No 459/86 of 25 February 1986 fixing, for the 1985/86 marketing year, the guide price for unginned cotton applicable in Spain Article 69 of the Act permits , in such a case , the appli ­ cation of the common price ; whereas use should be made of this possibility ; Whereas , pursuant to Article 394 of the Act, the price fixed by this Regulation is applicable from 1 March 1986 . HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Protocol 4 on cotton annexed to the Act of Accession of Greece , as amended by Protocol No 14 annexed to the Act of Accession of Spain and Portugal , and in particular paragraph 13 thereof, Having regard to the proposal from the Commission, Whereas the first paragraph of Article 68 of the Act of Accession provides that the prices to be applied in Spain before the first move towards price alignment , are to be fixed , in accordance with the rules provided for in the common organization of the market, at a level corresponding to that of prices fixed in Spain under the previous national system for a representative period to be determined ; whereas , pursuant to Protocol No 14 annexed to the Act, this provision applies in res ­ pect of unginned cotton to the guide price ; whereas , in accordance with the joint declarations annexed to the Act, the prices for the 1985 /86 marketing year should be used ; Whereas the variation found between the common guide price and that of Spain is less than 3 % ; whereas Article 1 1 . For the period from 1 March 1986 to the end of the 1985 /86 marketing year the guide price applicable in Spain hereby fixed at ECU per 100 kilograms . 2 . The price referred to in paragraph 1 shall be for cotton  containing 14% moisture and 3 % non-organic for ­ eign matter,  with the characteristics necessary to yield , after gin ­ ning, 54% seed and 32% fibres of Grade No 5 as defined in Greece, of 28 millimetres in length . Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS